[Cite as State v. Wolfe, 2022-Ohio-117.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                          Plaintiff-Appellee   :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. CT2021-0021
SKYLIE WOLFE                                   :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Muskingum
                                                   County Court of Common Pleas, Case No.
                                                   CR2020-0593

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            January 18, 2022


APPEARANCES:


For Plaintiff-Appellee                             For Defendant-Appellant

RON WELCH                                          JAMES A. ANZELMO
Muskingum County Prosecutor                        446 Howland Drive
BY:JOHN CONNOR DEVER                               Gahanna, OH 43230
Assistant Prosecutor
27 North Fifth Street
Box 189
Zanesville, OH 43702
Muskingum County, Case No. CT2021-0021                                                      2


Gwin, P.J.

       {¶1}   Defendant-appellant Skylie Wolfe [“Wolfe”] appeals her sentences after a

negotiated guilty plea in the Muskingum County Court of Common Pleas.

                                   Facts and Procedural History

       {¶2}   On October 23, 2020, Wolfe was stopped because the vehicle that she was

driving did not have a license plate light illuminating the rear license plate of the vehicle.

(Plea T. at 11). Ultimately, Wolfe was arrested for OVI. (Plea T. at 12). The officer who

made the traffic stop observed a glass smoking pipe with residue on the driver's seat in

plain view. A search of the vehicle revealed a plastic smoking pipe with residue inside of

a brown purse. (Plea T. at 12). Further, a review of the video from the cruiser’s inside

camera showed Wolfe, while seated in the back of the patrol car, taking something out of

her bra and stuffing it inside of her pants. When Wolfe was questioned, she admitted to

placing marijuana inside of her. Wolfe further admitted to dropping methamphetamine

powder on the driver’s side of the floorboard. (Plea T. at 12).

       {¶3}   On November 6, 2020, troopers observe a silver Jeep westbound on U.S.

22 with no functioning taillights. The vehicle was weaving heavily while traveling outside

of marked lanes. A traffic stop was initiated. The driver was identified as Wolfe. (Plea T.

at 12-13). A K-9 was called to the scene and there was a positive alert to the presence

of narcotics in the vehicle. A search revealed suspected drugs and drug paraphernalia.

Specifically, the troopers observed a bag with a faded print that said “Skylie's drug bag”,

containing a large amount of empty baggies, a digital scale, a needle, and a baggy of a

white, crystal-like substance. Testing identified the substance as .38 grams of
Muskingum County, Case No. CT2021-0021                                                 3


methamphetamine. (Plea T. at 13). When asked about the items, Wolfe stated they were

hers.

        {¶4}   Wolfe was indicted on one count of Tampering with Evidence, a felony of

the third degree in violation of R.C. 2921.12(A)(1); two counts of possession of Drug

Paraphernalia, misdemeanors of the fourth degree in violation of R.C. 2925.14(C)(1); one

count of Possession of Drug Abuse Instruments, a misdemeanor of the second degree in

violation of R.C. 2925.12(A); and one count of Possession of Methamphetamine, a felony

of the fifth degree in violation of R.C. 2925.11(A). On January 28, 2021, a Bench Warrant

was issued for Wolfe when she missed a scheduled drug test. See, Docket Entry Number

23. On March 29, 2021, Wolfe pled guilty to the charges contained in the indictment

        {¶5}   On February 22, 2021, the trial court sentenced Wolfe to twelve months on

the Tampering with Evidence count; 30 days local incarceration for each of the Drug

Paraphernalia charges; twelve months on the Possession of Methamphetamine count

and ninety days of local incarceration on the Possession of Drug Abuse Instruments

count. The trial court ordered the sentences to run concurrently for an aggregate prison

sentence of twelve months.

                                     Assignments of Error

        {¶6}   Wolfe raises two Assignments of Error,

        {¶7}   “I.   THE TRIAL COURT ERRED WHEN IT SENTENCED WOLFE TO

PRISON, INSTEAD OF COMMUNITY CONTROL, IN VIOLATION OF HER DUE

PROCESS RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE OF THE

OHIO CONSTITUTION.
Muskingum County, Case No. CT2021-0021                                                         4


       {¶8}    “II. THE TRIAL COURT ERRED BY FAILING TO MERGE WOLFE'S DRUG

PARAPHERNALIA           AND      DRUG       INSTRUMENT           OFFENSES         INTO      THE

ACCOMPANYING DRUG POSSESSION OFFENSE, IN VIOLATION OF THE DOUBLE

JEOPARDY CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED STATES

CONSTITUTION.”

                                                   I.

       {¶9}    In her First Assignment of Error, Wolfe maintains that the trial court erred

by sentencing her to prison rather than imposing a Community Control Sanction.

                                  Standard of Appellate Review.

       {¶10} We review felony sentences using the standard of review set forth in R.C.

2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016–Ohio–1002, 59 N.E.3d 1231, ¶22;

State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶31.                      R.C.

2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

and remand for resentencing where we clearly and convincingly find that either the record

does not support the sentencing court’s findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

See, also, State v. Bonnell, 140 Ohio St.3d 209, 2014–Ohio–3177, 16 N.E.2d 659, ¶28.

       {¶11} Clear and convincing evidence is that evidence “which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118(1954), paragraph three of the

syllabus.     “Where the degree of proof required to sustain an issue must be clear and

convincing, a reviewing court will examine the record to determine whether the trier of
Muskingum County, Case No. CT2021-0021                                                         5


facts had sufficient evidence before it to satisfy the requisite degree of proof.” Cross, 161

Ohio St. at 477 120 N.E.2d 118.

                 Issue for Appellate Review: Whether the record clearly and convincing

  does not support Wolfe’s sentence under 2929.13(B) and (D), 2929.14(B)(2)(e) and

                                    (C)(4), and 2929.20(I).

                                           R.C. 2929.13(B)

       {¶12} R.C. 2929.13(B)(1)(a) includes a presumption for community control if an

offender is convicted of, or pleads guilty to, a felony of the fourth or fifth degree that is not

an offense of violence.

       {¶13} R.C. 2929.13(B) applies to one convicted of a fourth or fifth degree felony.

Wolfe pled guilty to Tampering with Evidence, a felony of the third degree in violation of

R.C. 2921.12(A)(1). Accordingly, R.C. 2929.13(B) does do apply in Wolfe’s case.

                                           R.C. 2929.13(C)

       {¶14} R.C. 2929.13(C) applies to one convicted of a third-degree felony. Wolfe

pled guilty to Tampering with Evidence, a felony of the third degree in violation of R.C.

2921.12(A)(1).

       {¶15} R.C. 2919.13(C) provides,

              (C) Except as provided in division (D), (E), (F), or (G) of this section,

       in determining whether to impose a prison term as a sanction for a felony of

       the third degree or a felony drug offense that is a violation of a provision of

       Chapter 2925. of the Revised Code and that is specified as being subject

       to this division for purposes of sentencing, the sentencing court shall comply
Muskingum County, Case No. CT2021-0021                                                       6


       with the purposes and principles of sentencing under section 2929.11 of the

       Revised Code and with section 2929.12 of the Revised Code.

       {¶16} Thus, the legislature has provided no presumption either in favor of or

against imprisonment upon conviction of a third degree felony.

                                         R.C. 2929.13(D).

       {¶17} R.C. 2929.13(D) (1) applies to one convicted of a felony of the first or

second degree, for a felony drug offense that is a violation of any provision of Chapter

2925., 3719., or 4729. of the Revised Code for which a presumption in favor of a prison

term is specified as being applicable, and for a violation of division (A)(4) or (B) of section

2907.05 of the Revised Code for which a presumption in favor of a prison term is specified

as being applicable. This provision does not apply to Wolfe’s case.

                                      R.C. 2929.14 (B)(2)(e)

       {¶18} R.C. 2929.14(B)(2)(e) concerns additional prison sentences that a trial court

can impose upon a defendant under specified circumstances. Wolfe was not given an

additional prison sentence.

                          R.C. 2929.14 (C)(4) Consecutive Sentences

       {¶19} This factor is not applicable to Wolfe’s case as Wolfe was given concurrent

sentences.

                                           R.C. 2929.20

       {¶20} R.C. 2929.20 (I) is inapplicable as Wolfe was not applying to the court for

judicial release.
Muskingum County, Case No. CT2021-0021                                               7


                               R.C. 2929.11 and R.C. 2929.12

      {¶21} Recently, the Ohio Supreme Court reviewed the issue of “whether a

sentence is “contrary to law” under R.C. 2953.08(G)(2)(b) when an appellate court finds

that the record does not support a sentence with respect to R.C. 2929.11 and 2929.12.”

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649. A plurality of the

Court in Jones found,

             Nothing in R.C. 2953.08(G)(2) permits an appellate court to

      independently weigh the evidence in the record and substitute its judgment

      for that of the trial court concerning the sentence that best reflects

      compliance with R.C. 2929.11 and 2929.12. In particular, R.C.

      2953.08(G)(2) does not permit an appellate court to conduct a freestanding

      inquiry like the independent sentence evaluation this court must conduct

      under R.C. 2929.05(A) when reviewing a death penalty-sentence. See

      State v. Hundley, ––– Ohio St.3d ––––, 2020-Ohio-3775, ––– N.E.3d ––, ¶

      128 (recognizing that R.C. 2929.05(A) requires de novo review of findings

      and other issues within its scope).

2020-Ohio-6729, ¶ 42. The Court in Jones noted that,

             R.C. 2953.08(G)(2)(a) permits an appellate court to modify or vacate

      a sentence if it clearly and convincingly finds that “the record does not

      support the sentencing court’s findings under” certain specified statutory

      provisions. But R.C. 2929.11 and 2929.12 are not among the statutory

      provisions listed in R.C. 2953.08(G)(2)(a). Only R.C. 2929.13(B) and (D),

      2929.14(B)(2)(e) and (C)(4), and 2929.20(I) are specified.
Muskingum County, Case No. CT2021-0021                                                  8


2020-Ohio-6729, 2020 WL 7409669, ¶ 28. The plurality concluded,

             R.C. 2953.08(G)(2)(b) therefore does not provide a basis for an

      appellate court to modify or vacate a sentence based on its view that the

      sentence is not supported by the record under R.C. 2929.11 and 2929.12.

2020-Ohio-6729, 2020 WL 7409669, ¶39. The Court clarified,

             The statements in Marcum at ¶ 23 suggesting that it would be “fully

      consistent” with R.C. 2953.08(G) for an appellate court to modify or vacate

      a sentence when the record does not support the sentence under R.C.

      2929.11 or 2929.12 were made only in passing and were not essential to

      this court’s legal holding. The statements are therefore dicta.

2020-Ohio-6729, ¶ 27.

      {¶22} In the case before us, we note that in sentencing Wolfe the trial judge

observed,

             Well, the Court has received the presentence investigation, had an

      opportunity to review the same. The Court would note for the record, you

      entered pleas of guilty to a felony of the third degree, a misdemeanor of the

      fourth degree, a felony of the fifth degree, and a misdemeanor of the second

      degree.

             Upon review of the presentence investigation, the Court would note

      several things. First, your bond was revoked in this case at one point in time.

      Court also knows that during your history you’ve been to Shepherd Hill.

      You've been to Muskingum Behavioral Health. You've been to a place

      over in Cambridge, I believe. You've been to several types of treatment
Muskingum County, Case No. CT2021-0021                                                  9


      involving either Suboxone or Vivitrol. You've also been under counseling

      out of the Family Dependency Court as a juvenile. All of which you've never

      successfully completed virtually anything. You go for a while and go

      someplace else, do something else, use some other excuse, and continue

      to use.

Sent. T. at 5.   The trial judge specifically found Wolfe was not amenable to

community control. Id.

      {¶23} We conclude that the trial court did not commit error when it sentenced

Wolfe. Upon review, we find that the trial court’s sentencing on the charges complies with

applicable rules and sentencing statutes. While Wolfe may disagree with the weight given

to these factors by the trial judge, Wolfe’s sentence was within the applicable statutory

range and therefore, we have no basis for concluding that it is contrary to law. R.C.

2953.08(G)(2)(b) does not provide a basis for an appellate court to modify or vacate a

sentence based on its view that the sentence is not supported by the record under R.C.

2929.11 and 2929.12. State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d

649, ¶39.

      {¶24} Wolfe’s First Assignment of Error is overruled.

                                               II.

      {¶25} In her Second Assignment of Error, Wolfe contends that the trial judge erred

by sentencing her on one count of Possession of Drug Paraphernalia and one count of

possession of Drug Abuse Instruments. Wolfe maintains that those charges should

merge with the Possession of Methamphetamine count for sentencing as allied offenses
Muskingum County, Case No. CT2021-0021                                                            10


of similar import because each charge resulted from the November 6, 2020 traffic stop.

[Appellant’s Brief at 3].

                                  Standard of Review – Plain Error

        {¶26} In this case, Wolfe failed to object to her sentences in the trial court. In State

v. Rogers, the Ohio Supreme Court recently examined a case where the defendant was

convicted of multiple offenses pursuant to a guilty plea. State v. Rogers 143 Ohio St.3d

385, 2015–Ohio–2459, 38 N.E.3d 860. The defendant appealed and argued for the first

time on appeal that some of the convictions should have merged for sentencing. Id. at ¶

11. The matter was certified as a conflict and presented to the Ohio Supreme Court.

        {¶27} In making its decision, the Court clarified the difference between waiver and

forfeiture as it pertains to allied offenses. Id. at ¶19–21. The Court rejected the argument

that by entering a guilty plea to offenses that could be construed to be two or more allied

offenses of similar import, the accused waives the protection against multiple

punishments under R.C. 2941.25. Id. at ¶ 19. The Court held that an accused's failure to

seek the merger of his or her convictions as allied offenses of similar import in the trial

court, the accused forfeits his or her allied offenses claim for appellate review. Id. at ¶ 21.

“[F]orfeiture is the failure to timely assert a right or object to an error, and * * * ‘it is a well-

established rule that “an appellate court will not consider any error which counsel for a

party complaining of the trial court's judgment could have called but did not call to the trial

court's attention at a time when such error could have been avoided or corrected by the

trial court.” ‘“Id. at ¶ 21.

        {¶28} The accused may raise a forfeited claim on appeal through Crim.R. 52(B).

Pursuant to Crim.R. 52(B), “plain errors or defects affecting substantial rights may be
Muskingum County, Case No. CT2021-0021                                                        11


noticed although they were not brought to the attention of the court.” The Court held in

Rogers:

              An accused's failure to raise the issue of allied offenses of similar

       import in the trial court forfeits all but plain error, and a forfeited error is not

       reversible error unless it affected the outcome of the proceeding and

       reversal is necessary to correct a manifest miscarriage of justice.

       Accordingly, an accused has the burden to demonstrate a reasonable

       probability that the convictions are for allied offenses of similar import

       committed with the same conduct and without a separate animus; absent

       that showing, the accused cannot demonstrate that the trial court's failure

       to inquire whether the convictions merge for purposes of sentencing was

       plain error.

2015–Ohio–2459, ¶ 3. The Court in Rogers reaffirmed that even if an accused shows the

trial court committed plain error affecting the outcome of the proceeding, the appellate

court is not required to correct it. Id. at ¶ 23. The Supreme Court stated:

              We have “admonish[ed] courts to notice plain error ‘with the utmost

       caution, under exceptional circumstances and only to prevent a manifest

       miscarriage of justice.’ “(Emphasis added.) Barnes at 27, 759 N.E.2d 1240,

       quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph

       three of the syllabus.

Rogers at ¶ 23. Accord, State v. Carr, 5th Dist. Ashland No. 15-CA-00007, 2016-Ohio-9,

¶ 10- 12; State v. Starr, 5th Dist. Ashland No. 16-COA-019, 2016-Ohio-8179, ¶10-12.
Muskingum County, Case No. CT2021-0021                                                 12


       Issue for Appellate Review: Whether the trial court committed plain error by not

merging Wolfe’s convictions as allied offenses.

       {¶29} R.C. 2941.25, Multiple counts states:

               Where the same conduct by defendant can be construed to

       constitute two or more allied offenses of similar import, the indictment or

       information may contain counts for all such offenses, but the defendant may

       be convicted of only one.

               (B) Where the defendant’s conduct constitutes two or more offenses

       of dissimilar import, or where his conduct results in two or more offenses of

       the same or similar kind committed separately or with a separate animus as

       to each, the indictment or information may contain counts for all such

       offenses, and the defendant may be convicted of all of them.

       {¶30}    In State v. Ruff, 143 Ohio St.3d 114, 2015–Ohio–995, 34 N.E.2d 892, the

Ohio Supreme Court revised its allied-offense jurisprudence,

               1. In determining whether offenses are allied offenses of similar

       import within the meaning of R.C. 2941.25, courts must evaluate three

       separate factors-the conduct, the animus, and the import.

               2. Two or more offenses of dissimilar import exist within the meaning

       of R.C. 2941.25(B) when the defendant’s conduct constitutes offenses

       involving separate victims or if the harm that results from each offense is

       separate and identifiable.

Ruff, at syllabus. The Court further explained,
Muskingum County, Case No. CT2021-0021                                                  13


              A trial court and the reviewing court on appeal when considering

        whether there are allied offenses that merge into a single conviction under

        R.C. 2941.25(A) must first take into account the conduct of the defendant.

        In other words, how were the offenses committed? If any of the following is

        true, the offenses cannot merge and the defendant may be convicted and

        sentenced for multiple offenses: (1) the offenses are dissimilar in import or

        significance—in other words, each offense caused separate, identifiable

        harm, (2) the offenses were committed separately, and (3) the offenses

        were committed with separate animus or motivation.

                                               ***

Ruff, 143 Ohio St.3d 114, ¶25.      An affirmative answer to any of the above will

permit separate convictions. The conduct, the animus, and the import must all be

considered.

        {¶31} On November 6, 2020, Wolfe admitted to possessing empty baggies, a

digital scale, a needle, and a baggy of a white, crystal-like substance later determined to

be methamphetamine.

        {¶32} R.C. 2925.12 Possession of Druga Abuse Instruments provides in relevant

part,

              (A) No person shall knowingly make, obtain, possess, or use any

        instrument, article, or thing the customary and primary purpose of which is

        for the administration or use of a dangerous drug, other than marihuana,

        when the instrument involved is a hypodermic or syringe, whether or not of

        crude or extemporized manufacture or assembly, and the instrument,
Muskingum County, Case No. CT2021-0021                                                    14


       article, or thing involved has been used by the offender to unlawfully

       administer or use a dangerous drug, other than marihuana, or to prepare a

       dangerous drug, other than marihuana, for unlawful administration or use.

Emphasis added. Clearly, this section only applies to the hypodermic or syringe

admittedly possessed by Wolfe.

       {¶33} R.C. 2925.14 Use, Possession, or Sale of Drug Paraphernalia; Exemptions;

Forfeiture, provides in relevant part,

              (A) As used in this section, “drug paraphernalia” means any

       equipment, product, or material of any kind that is used by the offender,

       intended by the offender for use, or designed for use, in propagating,

       cultivating, growing, harvesting, manufacturing, compounding, converting,

       producing,    processing,    preparing,    testing,   analyzing,    packaging,

       repackaging, storing, containing, concealing, injecting, ingesting, inhaling,

       or otherwise introducing into the human body, a controlled substance in

       violation of this chapter. “Drug paraphernalia” includes, but is not limited to,

       any of the following equipment, products, or materials that are used by the

       offender, intended by the offender for use, or designed by the offender for

       use, in any of the following manners:

                                            ***

              (6) A scale or balance for weighing or measuring a controlled

       substance;

                                            ***
Muskingum County, Case No. CT2021-0021                                                    15


              (10) A capsule, balloon, envelope, or container for packaging small

       quantities of a controlled substance;

                                            ***

              (11) A container or device for storing or concealing a controlled

       substance;

                                            ***

              (12) A hypodermic syringe, needle, or instrument for parenterally

       injecting a controlled substance into the human body;

       {¶34} The scales, baggies and pouch containing these items would be considered

to be “drug paraphernalia” under R.C. 2925.14. Although the hypodermic syringe or

needle could also be considered “drug paraphernalia” it could also be considered to be a

Drug Abuse Instrument pursuant to R.C. 2925.12(A). At the time of the November 6, 2020

traffic stopped the officers noted that Wolfe’s driving was erratic, her arms and hands

were visibly shaking, and she appeared to have small holes resembling injection sites in

her neck. (Plea T. at 12-13).      Thus, the evidence supports an inference that the

hypodermic syringe or needle had been used by Wolfe to unlawfully administer or use a

dangerous drug, other than marihuana.

       {¶35} Because the evidence related to the Possession of Drug Abuse Instruments

is separate and distinct from the evidence supporting the Possession of Drug

Paraphernalia count, Wolfe has failed in her burden to demonstrate a reasonable

probability that the convictions are for allied offenses of similar import committed with the

same conduct and without a separate animus.
Muskingum County, Case No. CT2021-0021                                                   16


       {¶36} Wolfe was additionally charged with possessing methamphetamine a

controlled substance. R.C. 2925.11(A) prohibits an individual from knowingly obtaining,

possessing, or using a controlled substance or a controlled substance analog. In addition

to the drugs and the hypodermic syringe or needle, Wolfe also possessed a digitals scale

and empty baggies. Those items are unnecessary to the personal use of the drug. Thus,

from the record it would appear that Wolfe possessed the drugs separately, and with a

separate animus or motivation.

       {¶37} Wolfe did not raise the merger argument during her sentencing hearing.

Wolfe points to no evidence in the record before us to establish that Wolfe’s only

motivation for possession the methamphetamine was her own personal use as opposed

to potentially packaging and reselling the drug, or facilitating another individual’s use of

the drug.

       {¶38} Wolfe has failed in her burden to demonstrate a reasonable probability that

the convictions are for allied offenses of similar import committed with the same conduct

and without a separate animus.

       {¶39} Wolfe’s Second Assignment of Error is overruled.
Muskingum County, Case No. CT2021-0021                                17


      {¶40} The judgment of the Muskingum County Court of Common Pleas is

affirmed.

By Gwin, P.J.,

Wise, John, and

Delaney, J., concur